No. 98-41200
                                                -1-
                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                       No. 98-41200
                                   Conference Calendar



DWAYNE S. JACOBS,

                                                             Plaintiff-Appellant,

versus

GERALD HAYES, Individually and in
His Official Capacity as a Doctor,

                                                             Defendant-Appellee.

                             - - - - - - - - - -
                Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 1:98-CV-1798
                             - - - - - - - - - -
                                June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

       Dwayne S. Jacobs, a Texas prisoner (# 569680), appeals from

the dismissal of his pro se civil rights action as frivolous

under 28 U.S.C. § 1915(e)(2)(B).                    The district court sua sponte

dismissed the complaint because it was barred by the applicable

two-year Texas statute of limitations.                       A district court may

sua sponte dismiss a complaint as frivolous on statute-of-limitations grounds where “it is clear

from the face of a complaint that the claims asserted are barred by the applicable

statute of limitations.” Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994). For § 1983


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41200
                                  -2-
claims, federal courts apply the general personal injury statute

of limitations of the forum state, Owens v. Okure, 488 U.S. 235,

249-50 (1989), which is two years in Texas.    Cooper v.

Brookshire, 70 F.3d 377, 380 n.20 (5th Cir. 1995); see TEX. CIV.

PRAC. & REM. CODE ANN. § 16.003(a) (West).

     Jacobs is complaining about surgery performed on his leg in

1987.   He contends that the injury was not discovered until 1991

and that the district court dismissed a previous complaint on

this matter in 1993.    Jacobs has not made sufficient allegations

to warrant approximately a decade of tolling of the applicable

limitations period.    The district court did not abuse its

discretion in applying the limitations provision.

     AFFIRMED.